UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K /A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 2 6 , 2010 (October 21, 2010) BIOCANCELL THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Delaware 333-156252 20-4630076 (State or other jurisdiction of incorporation) Commission File Number (IRS Employer Identification No.) Beck Science Center, 8 Hartom St, Har Hotzvim, Jerusalem, Israel, 97775 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: 972-2-548-6555 (Former name or former address, if change since last report) Check the appropriate box below if the Form 8-K filing is to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE: This Current Report on Form 8-K/A is filed as an amendment (“Amendment No. 1”) to the Current Report on Form 8-K filed by Biocancell Therapeutics Inc. with the Securities and Exchange Commission on October 21, 2010 (the “Original Current Report”).Amendment No. 1 is being filed to correct an omission to Item 7.01. Except as otherwise noted, no other changes have been made to the Original Current Report, and this Amendment No. 1 does not modify or update any other information in the Original Current Report. Item 7.01 Regulation FD Disclosure On October 21, 2010, Biocancell Therapeutics Inc. (the “Company”) announced that it has decided, in principle, to raise capital through a public or private offering of shares of common stock of the Company and/or warrants exercisable into shares of common stock. The Company has not made a final decision on this matter, and there is no certainty at this time that any such offering will take place. A copy of material that the Company intends to present to investors during an upcoming roadshow is attached hereto as Exhibit 99.1 and incorporated herein by reference. This Form 8-K shall not constitute an offer to sell or the solicitation of an offer to buy any securities. Any such offering will be done only via a prospectus or other offering document. The information furnished pursuant to Item 7.01, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that Section, and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933 or the Exchange Act. The furnishing of the information under Item 7.01 in this Current Report on Form 8-K is not intended to, and does not, constitute a determination or admission by the Company (i) that the furnishing of the information in this Item 7.01 is required by Regulation FD, (ii) that the information under Item 7.01 in this Current Report on Form 8-K is material or complete, or (iii) that investors should consider this information before making an investment decision with respect to any security of the Company. This Current Report on Form 8-K contains “forward-looking statements” within the meaning of the safe harbor provisions of the federal securities laws. It should be read in conjunction with the ‘Safe Harbor Statement’ contained in the presentation material included in Exhibit 99.1 and the risk factors included in the Company’s periodic reports filed with the Securities and Exchange Commission, that discuss important factors that could cause the Company’s results to differ materially from those anticipated in such forward-looking statements. Item 9.01 Financial Statements and Exhibits (d) The following is a list of the exhibits filed herewith. Exhibit No. Description Presentation materials of Biocancell Therapeutics Inc. datedOctober 21, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOCANCELL THERAPEUTICS, INC. Dated:October 2 6 , 2010 By: /s/ Avraham Hampel Avraham Hampel Company Secretary
